MEMORANDUM **
California state prisoner Roderick Bernard Boddie appeals pro se the district court’s order denying his 28 U.S.C. § 2254 petition, challenging his conviction for first-degree robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Boddie contends that the state trial court erred in failing to grant his motion for a mistrial based upon the jury’s receipt of an unredacted exhibit list. Assuming arguendo that Boddie has presented a federal constitutional claim, we conclude that the state appellate court’s decision in this case was neither contrary to clearly established federal law nor objectively unreasonable, nor was it based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 *52U.S. 63, 123 S.Ct. 1166, 1172-73, 155 L.Ed.2d 144 (2003). Boddie has not established that the jury was actually exposed to extrinsic evidence before rendering its verdict, nor does it appear that the presumed error had a “substantial and injurious effect or influence in determining the jury’s verdict.” See Brecht v. Abrahamson, 507 U.S. 619, 637-38, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993). Accordingly, the district court properly dismissed this claim.1
The uncertified issues presented by Boddie in his appellate briefs filed with this court are treated as a motion to expand the certificate of appealability and are denied. See 9th Cir. R. 22-l(e).
Boddie’s unopposed motion to file a late reply brief, filed on July 1, 2005, is granted. The Clerk shall file Boddie’s reply brief, received on July 13, 2005.
Boddie’s motion for appointment of counsel, filed June 13, 2005, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Boddie asks that this court consider Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). Crawford does not affect the outcome of this case.